Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a final office action in response to the amendment filed 3/31/2022.
Claims 1 and 9-10 are amended.
Claims 1-23 are pending and examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The term “fixed” is not originally discloses as in amended claim 1.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 14-15 and 18-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Busby(9,499,992; cited on IDS filed 10/20/20).
Busby discloses a paver supporting apparatus(see column, lines 48-63 and Figs. 82-83 and 89-93) comprising:
a pedestal(4/7/20, see Fig. 92) having a top plate(4, see Fig. 92) with a fixed plate extender(7, see Fig. 92),
a modular grid(30, see Figs. 82-83) positioned and secured on the top plate(4, see column 4, lines 35-37) such that the top plate supports the modular grid in an elevated position and having a lattice(cells 161, see column 10, lines 11-19 and Figs. 82-83) extending generally between perimeter edges of the modular grid and defining a plurality of lattice openings(161).
Regarding claim 2, Busby discloses the paver supporting apparatus of claim 1, further comprising a tapered ballast receiving opening(see Fig. 82 with openings 161, including openings receiving 21 and 23, see column 11, lines 64-67) defined through the modular grid in an area of the lattice(the ballast receiving opening is considered one of the lattice openings considered part of the lattice “generally between perimeter edges” and meets the claim limitation).
Regarding claim 3, Busby discloses the paver supporting apparatus of claim 2, wherein the tapered ballast receiving opening extends from a top surface down toward an underside(see column 10, lines 34-37).
Regarding claim 4, Busby discloses the paver supporting apparatus of claim 3, further comprising a ballast(23) friction fitted in the tapered ballast receiving opening(see column 10, lines 53-57).
Regarding claim 5, Busby discloses the paver supporting apparatus of claim 4, wherein the ballast is a tapered column(23 is considered a “column’”) complimentary to the tapered ballast receiving opening(see column 10, lines 53-57)
Regarding claim 6, Busby discloses the paver supporting apparatus of claim 2, wherein the tapered ballast receiving opening is a regular polygon(see Figs. 82-83).
Regarding claim 14, Busby discloses the paver supporting apparatus of claim 1, wherein the top plate(4) includes a male lock pin(25) positioned on the top plate(4, see column 10, lines 48-51).
Regarding claim 15, Busby discloses the paver supporting apparatus of claim 14, wherein the modular grid includes a plurality of pedestal receivers(clip connector(32) positioned along an exterior edge thereof to receive the male lock pin(see Figs. 82 and column 10, lines 48-51).
Regarding claim 18, Busby discloses the paver supporting apparatus of claim 1, having a plurality of pedestals(pedestals 7 are used at edges of the grid 30 and meets the claim limitation).
Regarding claim 19, Busby discloses the paver supporting apparatus of claim 18, having a plurality of modular grids interconnected by the plurality of pedestals along a plurality of exterior edges of the plurality of modular grids(see Figs. 82-83).
Regarding claim 20, Busby discloses the paver supporting apparatus of claim 19, wherein the top plate(4) has a plurality of male lock pins(21, 25, see column 8, lines 50-
54 and Fig. 82) positioned along a circumference(the pins 21 are positioned in holes 122 in the plate 4, see Figs. 82-83).
Regarding claim 21, Busby discloses the paver supporting apparatus of claim 20, wherein each of the plurality of male lock pins(25) includes a rib(one of the threads is considered a rib) medially positioned thereon.
Regarding claim 22, Busby discloses the paver supporting apparatus of claim 21, wherein the plurality of modular grids include a plurality of pedestal receivers (clip connectors 32) positioned along an exterior edge thereof to receive the one of the plurality of male lock pins(25, see Fig. 82 and column 10, lines 48-51).
Regarding claim 23, Busby discloses the paver supporting apparatus of claim 22, wherein each of the plurality of pedestal receivers(clips 32) includes a rib receiver to correspond with one of the plurality of male lock pins(the clip receives the threaded pin and therefore meets the functional claim limitation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Busby.
Busby discloses the paver supporting apparatus of claim 5, but lacks the specific shape and makeup of the ballast.
Applicant’s disclosure lends no criticality to the specific ballast used(see para. [0031]). The disclosure further sets forth that “other materials could be used to make up the ballast”.
Therefore, the specific shape and material of the ballast is considered a feature best determined by a skilled artisan given the intended use of the apparatus and the specific design requirements thereof.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Busby in view of Zlatar(8,528,274; cited on IDS filed 10/20/20).
Busby discloses the paver supporting apparatus of claim 1, but lacks the top plate having a dampener extended along the top plate in a recessed section.
Zlatar discloses a pedestal having a top plate with a rubber dampener(22, see column 2, lines 65-67)
It would have been obvious for one having ordinary skill in the art at the effective filing date of the invention to have provided the pedestal of Busby with a dampener, as disclosed by Zlatar, in order to have provided noise and vibration dampening of the apparatus. The specific placement of the dampener is considered best determined by a skilled artisan given the intended use of the apparatus and the specific design requirements thereof.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the
unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AlA. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may
be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eT D-info-l.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 and 30-33 of U.S. Patent No. 10,844,613 in view of Repasky(U.S. Pat Appl. Publ. 2011/0138723). 
‘613 discloses a paver supporting apparatus comprising: a pedestal having a top plate, a modular grid positioned and secured on the top plate such that the top plate supports the modular grid in an elevated position and having a lattice extending generally between perimeter edges of the modular grid and defining a plurality of lattice (see claim 1 of the application and patent), a tapered ballast receiving opening defined through the modular grid in an area of the lattice (see claim 2 of the application and patent), the tapered ballast receiving opening extends from a top surface down toward an underside (see claim 3 of the application and patent), a ballast friction fitted in the tapered ballast receiving opening (see claim 4 of the application and patent), the ballast is a tapered column complimentary to the tapered ballast receiving opening (see claim 5 of the application and patent), the tapered ballast receiving opening is a regular polygon (see claim 6 of the application and patent), the ballast is a tapered polygon column (see claim 7 of the application and patent), the ballast has a non-uniform density (see claim 8 of the application and patent), the ballast has a high density portion (see claim 9 of the application and patent), the ballast has a low density portion (see claim 10 of the application and patent), the ballast is metal (see claim 11 of the application and patent), the ballast is a thermoplastic (see claim 12 of the application and patent), the ballast has a metal core and a thermoplastic outer body (see claim 13 of the application and patent), the top plate includes a male lock pin positioned on the top plate (see claim 14 of the application and patent), the modular grid includes a plurality of pedestal receivers positioned along an exterior edge thereof to receive the male lock pin (see claim 15 of the application and patent), the top plate has a dampener extended along the top plate in a recessed section (see claim 16 of the application and patent), the dampener is an insert molded rubber pad (see claim 17 of the application and patent), a plurality of pedestals (see claim 18 of the application and patent), a plurality of modular grids interconnected by the plurality of pedestals along a plurality of exterior edges of the plurality of modular grids (see claim 19 of the application and patent), the top plate has a plurality of male lock pins positioned along a circumference (see claim 20 of the application and patent), each of the plurality of male lock pins includes a rib medially positioned thereon (see claim 21 of the application and patent), the plurality of modular grids include a plurality of pedestal receivers positioned along an exterior edge thereof to receive the one of the plurality of male lock pins (see claim 22 of the application and patent), and each of the plurality of pedestal receivers includes a rib receiver to correspond with one of the plurality of male lock pins (see claim 23 of the application and patent).  
‘613 lacks the specific use of a fixed plate extender.
Repasky discloses a pedestal(see Fig. 1) having a top plate with a fixed plate extender(50, see para. [0021] and Fig. 2) with a panel on the pedestal.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have provided the pedestal of ‘613 with a fixed pedestal extender, such as disclosed by Repasky, in order to have provided the pedestal at a height desired by the user of the pedestal given the intended use of the pedestal and the specific design requirements thereof.  

Response to Amendment
	Applicant’s amendment has overcome the previous objection of claims 9-10 and 112 and double patenting rejections of claims 1-23.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Response to Arguments
Applicant's arguments filed 3/31/2022 have been fully considered.
Applicant’s argument regarding the double patenting rejection are moot given the new ground of rejection.
Applicant’s arguments regarding the Busby reference lacking a pedestal having a top plate with a fixed plate extender is not persuasive.  As discussed above, Busby discloses a pedestal, considered elements 4, 7 and 20, with a top plate 4 with a fixed plate extender 7.  A disclosed in the application, the pedestal is made up of the top plate and fixed plate extender as shown in Fig. 92 of Busby. 
Applicant’s arguments regarding the dependent claims have been discussed above regarding claim 1.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/